Citation Nr: 0207069	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  95-37 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The veteran had active service from January 1990 to January 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO granted entitlement to service 
connection for migraine headaches and assigned a 10 percent 
rating evaluation, effective as of April 10, 1995.  

In April 1999 the RO granted entitlement to an increased 
evaluation of 30 percent for migraine headaches, effective as 
of April 10, 1995. 

In September 1999 the Board remanded the case to the RO for 
further development and additional adjudicative action.

In April 2002 the RO affirmed the determination previously 
entered., and returned to the case to the Board for further 
appellate review.


FINDINGS OF FACT

Migraine headaches are productive of disability more closely 
compatible with very frequently prostrating and prolonged 
attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 
4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records shows that the 
veteran was treated for headaches on several occasions 
beginning in April 1993. He was diagnosed with vascular 
headaches and tension headaches, but the final diagnosis was 
migraine headaches.  

A private medical record dated in April 1994, shows that a 
magnetic resonance imaging (MRI) of the brain was normal.  

Private outpatient treatment records dated from April 1994 to 
July 1995 show that the veteran continued to report frequent 
headaches despite the use of medication.  It was noted that 
the headaches were worse when he was walking in the sun, and 
he had written a letter requesting reassignment to indoor 
duty, but his employer (U.S. Postal Service) stated that this 
would not possible.  He indicated that he had not worked 
since May 1995. 

A VA medical examination report dated in October 1995 shows 
the veteran reported that his headaches persisted.  He 
indicated that he was employed as a mail carrier, that the 
headaches were worse on awakening in the morning, and that he 
had no nausea or vomiting.  He reported taking medication, 
but the headaches continued to be present.  MRI of the brain 
from June 1995 was reported to be normal, and an 
electroencephalogram (EEG) from July 1995 was reported as 
normal.

The examiner referred to the July 1995 results from an 
examination at the Neurology Clinic of the Dallas, Texas, VA 
Hospital.  It had been indicated that the headaches would 
occur in the occipital area, but occasionally in the frontal 
or bitemporal area.  The headache would start in the morning 
on awakening and last until he returned to sleep.  

There was occasional nausea reported, but no vomiting, or 
disturbance of sleep.  He stated that the headaches had been 
progressively worse for the previous three months.  Movement 
of the head made the headaches worse.  He denied photophobia.  
Neurological exam was normal and the diagnosis was chronic 
headaches, probably tension, worse the past three months.

The veteran continued to complain of headaches on awakening 
daily, usually in the occipital area.  He denied photophobia, 
he occasionally had nausea, but no vomiting.  The pain was a 
continuous, aching pain and not throbbing.  He provided a 
list of the medications that he had tried in the past, none 
of which had given any significant release.

Physical examination revealed that he was moderately obese, 
with visual acuity of 20/20 in each eye without glasses.  
Eardrums and canals were normal. There was no tenderness over 
the sinuses.  Examination of the neck revealed some 
tenderness over the occipital muscles especially at the 
attachment to the skull.  Lungs were clear to auscultation, 
and heart was clinically normal.  Neurological exam revealed 
sensorium intact, and cranial nerves normal.  Deep tendon 
reflexes were equal and normal, bilaterally.  There were no 
pathological reflexes elicited.  Vibratory, position, and 
sensation were all normal.  Romberg test was negative.  The 
diagnosis was chronic tension headaches.  The veteran claimed 
chronic headache during all waking hours, preventing him from 
performing his duties as a postman.

Private medical records dated from July 1995 to December 1996 
show that the veteran had headaches which responded poorly to 
treatment, and that he was reassigned to an indoor job.  He 
indicated that his headaches occurred approximately four to 
five days out of every week, usually beginning in the 
mornings, and were associated with photophobia and nausea.  
The evidence shows that the headaches had improved to the 
point where he might have gone three to four days without a 
headache.  When the headaches would occur, he would no longer 
have any associated nausea or particular photophobia.  He was 
on prescribed mediation which had allowed him to return to 
work as a letter carrier.

In a March 1997 statement, the veteran noted that he was 
still having painful, chronic headaches.  He indicated that 
the headaches would occur often and were worsened by extreme 
sunlight and intense heat.  He indicated treatment by his 
physician.  He also noted that his employment was not 
guaranteed because of the frequency of his headaches.  

A letter from the veteran's supervisor at the U.S. Postal 
Service, dated in August 1999 shows that, since his 
employment which commenced in December 1994, it had become 
increasingly difficult for the veteran to perform the core 
duties of his job.  It was noted that due to the medical 
restrictions from a service related disability, he was unable 
to carry mail in extreme heat.  It was also noted that due to 
his medication, he was often unable to carry in bright 
sunlight.  It was noted that his disability had led to 
proposed discipline due to a period of over a year where he 
was unable to come to work at all.  He was presently working 
half-days, which was becoming impossible to provide, as his 
station did not have light duty available.  As such, he was 
required to go home on sick or annual leave when there was no 
work within his medical restrictions.  An accompanying leave 
record for the year 1999 showed that the veteran was on leave 
due to disability on 79 occasions.

Private hospital treatment records dated from April 1998 to 
November 1999, reflect treatment for migraines.  In April 
1998 the veteran reported his headaches started at age 21, 
sometimes occurred daily and lasted a few days, then he might 
go several weeks without one.  They were not associated with 
symptoms compatible with cluster headaches.  They were not 
severe to the point he was unable to function, and he usually 
did not take medication.  They were interfering with his job 
as a mail carrier.  Most of the time he could function, but 
did so poorly.  At other times he was in bed.  Headaches were 
described as pulsating, and were usually present upon 
awakening. They were described as left hemicranial, and at 
times caused photophobia and phonophobia with nausea and 
dizziness.  No specific triggers were identified.  Sleep 
often tended to reduce them.  Computerized tomogram (CT), 
MRI, EEG and hematologic testing was done in the past.  He 
was otherwise in excellent health.  
In March 1999 the veteran had stopped taking medications as 
nothing really helped, although he was taking analgesics.  He 
was still having chronic daily headaches about three times a 
week, which were severe intractable migraines that required 
him to go to bed.   He missed about one week per month of 
work.  More severe headaches were associated with 
photophobia, phonophobia, nausea and sometimes vomiting with 
a pounding in the occiput with unilateral component on right 
or left.  The examiner noted the veteran was taking chronic 
daily medication and opined that there may have been a 
rebound effect which might have explained further why some of 
the medications had not been successful.

In October 1999, the veteran was hospitalized for IV 
treatment, the response to which the treating neurologist 
said was suboptimal.  He suggested biofeedback, behavior 
modification and chronic pain management were other options 
for consideration.  He was discharged and maintained on 
mediation.  

Later in October 1999, the veteran was seen again, and was 
described as having done poorly since his hospitalization, 
having chronic daily headaches and he was withdrawn.

In November 1999 he was still having recurrent headaches, and 
nothing had changed since his October 1999 hospitalization.  
His physician stated that he was not doing well on his 
present medications.

An undated statement from the veteran's employer received in 
March 2000, shows that the veteran was still unable to 
perform his duties, which had made it necessary to attempt to 
fill his job with other carriers.  She reported they did not 
have work available to the veteran due to medical 
limitations.

A VA examination report dated in May 2001 shows the veteran 
indicated that he was an employee of the post office, but 
records showed that because of his migraine episodes, he 
would quite often miss work, averaging out to about one week 
per month.  He reported that he actually had not worked since 
the previous November, but that he was still not dismissed 
from his job.  

Neurological examination revealed that the veteran was a 
somewhat overweight, but not really obese, round headed man.  
He cooperated in the examination in a pleasant and polite 
manner.  Psychiatric history was not taken from the veteran, 
but very little brief inquiry was made because it was 
suspected that he was embellishing his complaints.  However, 
the examiner did not find diagnosable psychiatric illness.  

The veteran described his headaches as mostly in the morning, 
so with regard to the question about possible precipitating 
factors, a definite opinion could not be given.  He reported 
photophobia, throbbing-type of headache, and vomiting.  He 
stated that earlier he was very frequently vomiting.  He 
indicated that he had improved a little bit in this regard.  
The headache was hemi-cranial, mostly with the right side, 
but he also described occipital type of muscle contraction 
type of headache which indicated that some tension type of 
headache was also present.  

The headaches would sometimes last the whole day when 
started.  He stated that a cold shower would help him, and 
just lying down in a dark room.  He also reported lasting 
duration in this migraine history, but most of the time it 
would last for hours.  He also stated that sometimes it would 
occur almost every day, and that it might go away and stay 
away from him for months only to return later with a 
vengeance.  Thus, the examiner could not give exact frequency 
of the headaches.  

The veteran stated that he was not very happy because he 
would have liked to have his own business.  He would have 
liked to start managing apartment complexes, but currently he 
did not have the money to start.  The actual neurological 
examination revealed a proportionately built man who had 
normal weight and he maintained good equilibrium.  

The cranial nerve examination was completely normal.  His eye 
fundus was seen, he had good healthy looking discs, and he 
had complete vision.  He did not have any glasses.  Neck 
palpation was supple and carotid pulsations were solid.  The 
thyroid gland was not enlarged.  He was right-handed.  He had 
good strength, good range of motion, and good muscular 
consistency.  
Coordination test was well performed, finger dexterity was 
well demonstrated, and he well recognized the shape of 
various objects placed in his hands when his eyes were 
closed.  All sensory modalities were intact.  His 
coordination test was good and his reflex responses were 
physiological and symmetrical.

The examiner summarized that the veteran had a normal 
neurological examination. The only abnormal finding was his 
blood pressure which was 143/100, for which he was warned 
with the advice to present himself to his own doctor for new 
blood pressure study.  He was said to have an intractable 
migraine of which the exact etiology was not known, not 
clear, and not found.   The examiner was concerned that he 
had not been advised about foodstuff.  

The neurological diagnosis was chronic classical type of 
migraine which was not responding to any known medication so 
far.  The migraine was sensitive to psychological components.  
The occipital area was usually the tension type noticed and 
reported.  This chronic intractable migraine was interfering 
with the veteran's employability and working ability.  Some 
people were said to be able to work, and the condition would 
depend on the employer's understanding and supporting 
attitude.  Other migraine patients would be fully incapable 
to satisfy any work condition.  The examiner concluded that 
the veteran appeared to be in between the two.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The veteran's service-connected migraine headaches are 
currently rated as 30 percent disabling pursuant to 
Diagnostic Code 8100 which provides the rating criteria for a 
migraine.  Pursuant to this Code provision, a maximum 50 
percent evaluation is warranted when the headaches are with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is warranted when the headaches are with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
evaluation is warranted when the headaches are with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A noncompensable evaluation is 
appropriate when the headaches are with less frequent 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas, 1 Vet. 
App. at 312-13.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Presbyterian 
Hospital in Dallas, Texas, and at the Dallas, Texas, VA 
Medical Center.  The veteran also indicated private medical 
treatment with WSW, MD, and LHS, MD.  The treatment records, 
including examination reports, have been obtained from the 
respective facilities and have been associated with the 
veteran's claims folder.  

The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.  The RO has associated his service medical records 
with the claims file.

The RO has also associated with the claims file two letters 
and accompanying documents from the veteran's employer.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claim.  
However, the veteran was informed of the VCAA by the RO in a 
Supplemental Statement of the Case dated in April 2002.  As 
such, the veteran is not prejudiced by its consideration of 
his claim pursuant to this new law.  As set forth above, VA 
has met all obligations to the veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, a statement and supplemental statements of 
the case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

The veteran himself has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.

Having determined that the duties to notify and assist have 
been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Initial increased evaluation

The veteran maintains that the 30 percent evaluation which 
has been assigned for his migraine headaches does not 
accurately reflect the degree of disability that he currently 
experiences.

The veteran's service-connected migraine headaches disability 
is currently rated as 30 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8100, which would be consistent with 
symptoms associated with a migraine.

A greater evaluation under this code (the maximum 50 percent) 
would not be warranted unless the headaches were with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The April 1994 to July 1995 medial records show that the 
veteran reported frequent headaches despite the use of 
medication.  The headaches were said impair his ability to 
work in his vocation, thus resulting in his not working since 
May 1995.

The July 1995 medical examination showed that there were 
progressively worse occipital, frontal and bitemporal 
headaches which would start in the morning on awakening and 
last until the veteran returned to sleep.   These were 
accompanied by occasional nausea, but no vomiting, or 
disturbance of sleep.  The pain was a continuous, aching pain 
and not throbbing.

The July 1995 to December 1996 medical records showed that 
the veteran had headaches which responded poorly to 
treatment, and which occurred approximately four to five days 
out of every week, usually beginning in the mornings, and 
were associated with photophobia and nausea.  

The veteran's March 1997 statement showed that he reported 
painful, chronic headaches, which would occur often and were 
worsened by extreme sunlight and intense heat.

The April 1998 to November 1999 records showed headaches 
which were described as pulsating, and were usually present 
upon awakening.  They were described as left hemicranial, and 
at times caused photophobia and phonophobia with nausea and 
dizziness, with no specific triggers identified.  There were 
chronic daily headaches about three times a week, which were 
severe, intractable migraines that required him to go to bed.   
He would miss about one week per month of work.  More severe 
headaches were associated with photophobia, phonophobia, 
nausea and sometimes vomiting with a pounding in the occiput 
with unilateral component on right or left.

Hospital records from October 1999 to November 1999 showed 
that the veteran continued to do poorly with little change in 
his condition.

The most recent VA examination of May 2001, showed that the 
veteran continued to have migraine episodes which caused him 
to miss work about one week per month.  The headaches were 
mostly in the morning, with photophobia, throbbing, and 
vomiting.  The headaches would sometimes last the whole day, 
sometimes almost every day, and they might go away only to 
return later with a vengeance. The chronic intractable 
migraine headaches were said to be interfering with the 
veteran's employability and working ability.

The Board notes that the veteran's migraine headaches have 
been evaluated as 30 percent disabling pursuant to Diagnostic 
Code 8100.  The 30 percent evaluation has been assigned based 
upon evidence that the migraine headaches were with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  

However, the medical evidence of record has shown that the 
veteran experiences severe intractable migraine headaches 
almost daily, causing him to miss an average of one week of 
work per month of work.  Additionally, there is evidence that 
the headaches are accompanied by photophobia, throbbing and 
vomiting.  The headaches were said to last for hours, and as 
long as an entire day.  

Accordingly, the Board finds that the preponderance of the 
evidence would suggest that the veteran's migraine headache 
disability more closely approximates a disability manifested 
by very frequent completely prostrating and prolonged 
attacks, productive of severe economic inadaptability.

Taking all of the evidence into consideration, and resolving 
all reasonable doubt in the veteran's favor, the evidence of 
record shows that the schedular criteria for a 50 percent 
rating evaluation have been satisfied pursuant to the 
provisions of Diagnostic Code 8100.  The 50 percent rating is 
the highest rating warranted during the entire appeal period.  
See Fenderson, 12 Vet. App. at 119.

The Board has also considered the possible application of 
additional diagnostic codes pertinent to the veteran's 
migraine headaches.  However, the Board concludes that his 
disability is consistent with the application of Diagnostic 
Code 8100, and that diagnostic code is the most appropriate.  
See Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. App. at 629.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban, 6 Vet. App. at 261-62.

The Board's review of the evidentiary record discloses that 
evaluation of the veteran's migraine headaches symptomatology 
under additional diagnostic codes would clearly constitute 
pyramiding compensating the veteran for identical 
manifestations under different diagnoses.

There is no competent evidence of separate and distinct 
symptomatology resulting from the veteran's migraine 
headaches as to warrant assignment of separate ratings.  
38 C.F.R. § 4.14.

Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  

In the Statement of the Case dated in September 1995, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's migraine headaches.  Since this matter has 
been adjudicated by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
See also VAOPGCPREC 6-96.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


A review of the claims does not show that the veteran's 
migraine headaches have resulted in marked interference with 
employment or frequent periods of hospitalization.  Indeed, 
although there is evidence that the veteran's migraines do 
interfere with his employment as a letter carrier, such 
evidence has not demonstrated marked interference with 
employment.  In fact, the evidence has suggested that the 
veteran is capable of working light duty within his medical 
restrictions when available.

Similarly, as there is evidence of frequent episodes of 
prostrating attacks, such symptoms have been considered by 
the schedular criteria.  There is no evidence that the 
veteran's service-connected migraine headaches present an 
unusual clinical picture.  

While the Board acknowledges the veteran has exhibited a 
severe disability, such impairment is already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

The Board has been unable to identify any factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.  

In short, the veteran's service-connected migraine headaches 
do not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant referral of his 
case for consideration of the assignment of an extraschedular 
rating under 38 C.F.R. 3.321(b)(1) (2001).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.



ORDER

Entitlement to an increased evaluation of 50 percent for the 
service-connected migraine headaches is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

